EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 1-9 and 18-19 are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combination of limitations required by independent claim 10.
Stokely (US 3,953,026) is considered to be the closest prior art of record.  Stokely teaches a multiple position adjustable exercise device, comprising: a lever (48); a base (10), wherein the lever is pivotally connected with the base; and an elastic member (42) disposed in the base, wherein when the lever rotates relative to the base, the elastic member is stretched or compressed for providing an elastic recovering force; wherein an initial position of the lever relative to the base is adjustable for adjusting the elastic recovering force; wherein the multiple position adjustable exercise device further comprises a belt reel (34), a belt (38), at least one guiding wheel (40, 54), a rotating axis, both of the lever and the base are pivotally connected with the rotating axis, and the rotating axis is passed through each of the belt reel and the compression spring.  Stokely fails to teach a tooth sleeve, a compression spring, a gasket and a bushing, and the rotating axis is passed through each of the gasket, the bushing, and the tooth sleeve,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001.  The examiner can normally be reached on Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784